Citation Nr: 1205306	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  08-12 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a left kidney condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from January 1990 to January 1994.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the San Diego, California, Department of Veterans Affairs (VA) Regional Office.  The Board notes that during the course of the appeal, the Veteran's claims file was temporarily brokered to the San Diego, California, VA Regional Office. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In April 2008, the Veteran submitted a timely substantive appeal to the Board via a VA Form 9, on which he indicated that he wanted a Board hearing in Washington, D.C. (central office).  In June 2008, the RO received a completed hearing election form, which indicated his desire to be scheduled for a video conference hearing at his local RO instead of a central office hearing.  This request was also noted by the Veteran's representative in the October 2011 Disabled American Veterans Appeal Pre-Certification Review.  There is no indication that the Veteran has been scheduled for his requested Board hearing.  Considerations of due process mandate that the Board may not proceed with review of the claim on appeal without affording the Veteran an opportunity to appear at the requested hearing.  Therefore, a remand is required for the scheduling of a video conference hearing.  See 38 U.S.C.A. § 7107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 20.700(a) (2011). 

In view of the foregoing, to ensure full compliance with due process requirements, the case is REMANDED to the RO for the following development: 

Schedule the Veteran for a video conference hearing before a Veterans Law Judge at the RO in Los Angeles, California.  The Veteran and his representative should be notified of the date and time of the hearing.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


